 



Exhibit 10.3
MASTER SERVICING AGREEMENT
among
BANK OF AMERICA, NATIONAL ASSOCIATION,
as Master Servicer and Custodian,
BANC OF AMERICA SECURITIES AUTO TRUST 2006-G1,
as Issuer
and
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
Dated as of November 14, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS AND USAGE     1  
 
               
 
  Section 1.1.   Definitions     1  
 
                ARTICLE II MASTER SERVICER AS CUSTODIAN     1  
 
               
 
  Section 2.1.   Custody of Receivable Files     1  
 
               
 
  Section 2.2.   Effective Period, Termination, and Amendment; Interpretive and
Additional Provisions     2  
 
                ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES AND
PURCHASED PROPERTY     3  
 
               
 
  Section 3.1.   Duties of Master Servicer     3  
 
               
 
  Section 3.2.   Collection of Receivable Payments     4  
 
               
 
  Section 3.3.   Realization Upon Receivables     4  
 
               
 
  Section 3.4.   Allocations of Collections     4  
 
               
 
  Section 3.5.   Maintenance of Security Interests in Financed Vehicles     5  
 
               
 
  Section 3.6.   Maintenance of Insurance Policies     5  
 
               
 
  Section 3.7.   Covenants of Master Servicer     5  
 
               
 
  Section 3.8.   Repurchase of Receivables Upon Breach by the Master Servicer  
  5  
 
               
 
  Section 3.9.   [Reserved]     6  
 
               
 
  Section 3.10.   Servicing Fee and Supplemental Servicing Fee Payable to the
Master Servicer     6  
 
               
 
  Section 3.11.   Annual Statement as to Compliance; Notice of Master Servicer
Termination Event     6  
 
               
 
  Section 3.12.   Annual Report of Assessment of Compliance with Servicing
Criteria     7  
 
               
 
  Section 3.13.   Master Servicer Expenses     7  
 
                ARTICLE IV DISTRIBUTIONS; STATEMENTS     7  
 
               
 
  Section 4.1.   Establishment of Initial Account; Deposits into Collection
Account     7  
 
               
 
  Section 4.2.   Net Remittances; Retention of Servicing Fees     8  
 
               
 
  Section 4.3.   Statements to Issuer     9  
 
                ARTICLE V THE MASTER SERVICER     9  
 
               
 
  Section 5.1.   Representations of Master Servicer     9  
 
               
 
  Section 5.2.   Indemnities of Master Servicer     10  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  Section 5.3.   Merger or Consolidation of, or Assumption of the Obligations
of, Master Servicer     11  
 
               
 
  Section 5.4.   Limitation on Liability of Master Servicer and Others     11  
 
               
 
  Section 5.5.   Subservicer and Delegation of Duties     12  
 
               
 
  Section 5.6.   Master Servicer Not to Resign as Master Servicer; Resignation
and Termination of Receivables Servicer     12  
 
               
 
  Section 5.7.   Master Servicer May Own Notes or Certificates     12  
 
                ARTICLE VI SERVICING TERMINATION     13  
 
               
 
  Section 6.1.   Master Servicer Termination Events     13  
 
               
 
  Section 6.2.   Appointment of Successor Master Servicer     14  
 
               
 
  Section 6.3.   Notification to Noteholders and Certificateholders     15  
 
               
 
  Section 6.4.   Waiver of Past Master Servicer Termination Events     15  
 
               
 
  Section 6.5.   Termination     16  
 
               
 
  Section 6.6.   Optional Purchase of All Receivables     16  
 
               
 
  Section 6.7.   Enforcement of Receivable Servicer’s Obligations     17  
 
                ARTICLE VII MISCELLANEOUS PROVISIONS     18  
 
               
 
  Section 7.1.   Amendment     18  
 
               
 
  Section 7.2.   Counterparts     20  
 
               
 
  Section 7.3.   GOVERNING LAW     20  
 
               
 
  Section 7.4.   Submission to Jurisdiction; Waiver of Jury Trial     20  
 
               
 
  Section 7.5.   Headings and Cross-References     20  
 
               
 
  Section 7.6.   Notices     21  
 
               
 
  Section 7.7.   Severability of Provisions     21  
 
               
 
  Section 7.8.   Further Assurances     21  
 
               
 
  Section 7.9.   Waivers     21  
 
               
 
  Section 7.10.   Cumulative Remedies     21  
 
               
 
  Section 7.11.   Third-Party Beneficiaries     21  
 
               
 
  Section 7.12.   Nonpetition Covenant     21  
 
               
 
  Section 7.13.   Limitation of Liability     22  
 
                EXHIBIT A FORM OF MONTHLY SERVICER REPORT         EXHIBIT B
SERVICING CRITERIA        

ii



--------------------------------------------------------------------------------



 



     This MASTER SERVICING AGREEMENT, (as from time to time amended,
supplemented or otherwise modified and in effect, this “Agreement”), is made as
of November 14, 2006, among Bank of America, National Association, a national
banking association (“BANA”), as master servicer (in such capacity, the “Master
Servicer”), and as custodian (in such capacity, the “Custodian”), Banc of
America Securities Auto Trust 2006-G1, a Delaware statutory trust, as issuer
(the “Issuer”) and U.S. Bank National Association, a national banking
association, as indenture trustee (the “Indenture Trustee” and together with the
Master Servicer, the Custodian and the Issuer, the “Parties” and each a
“Party”).
     1. The Issuer purchased a specified portfolio of receivables consisting of
automobile and light truck retail installment sale contracts and direct purchase
money loans and related property from BAS Securitization LLC, a Delaware limited
liability company (the “Seller”).
     2. The Master Servicer is willing to service, on behalf of the Issuer, the
Issuer’s specified portfolio of receivables.
     3. For administrative convenience, the Master Servicer is willing to act as
the custodian, on behalf of the Issuer, of the Issuer’s specified portfolio of
receivables and related property.
     In consideration of the foregoing, other good and valuable consideration,
and the mutual terms and covenants contained herein, the Parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND USAGE
     Section 1.1. Definitions. Certain capitalized terms used in the above
recitals and in this Agreement are defined in and shall have the respective
meanings assigned to them in Appendix A to the Sale Agreement, dated as of the
Closing Date, between the Seller and the Issuer. All references herein to “the
Agreement” or “this Agreement” are to this Master Servicing Agreement as it may
be amended, supplemented or modified from time to time, the exhibits and
attachments hereto and the capitalized terms used herein which are defined in
such Appendix A, and all references herein to Articles, Sections and subsections
are to Articles, Sections or subsections of this Agreement unless otherwise
specified. The rules of construction and usage set forth in such Appendix A
shall be applicable to this Agreement.
ARTICLE II
MASTER SERVICER AS CUSTODIAN
     Section 2.1. Custody of Receivable Files. To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuer, upon
the execution and delivery of this Agreement, hereby revocably appoints the
Custodian, and the Custodian hereby accepts such appointment, to act as the
agent of the Issuer and the Indenture Trustee as custodian of the following
documents or instruments, which are hereby constructively delivered to the
Indenture Trustee, as pledgee of the Issuer pursuant to the Indenture
(collectively, the “Receivable Files”) with respect to each Receivable:

 



--------------------------------------------------------------------------------



 



          (a) the fully executed original of the installment sale contract or
the promissory note and security agreement, as applicable, for such Receivable;
          (b) documents evidencing or related to any Insurance Policy;
          (c) the original credit application of each Obligor, fully executed by
each such Obligor;
          (d) where permitted by law, the original Certificate of Title (when
received) and otherwise such documents, if any, that the Master Servicer or the
Receivables Servicer keeps on file in accordance with its Customary Servicing
Practices indicating that the Financed Vehicle is owned by the Obligor and,
subject to the interest of GMAC, as first lienholder or secured party; and
          (e) any and all other documents that the Master Servicer or the
Receivables Servicer keeps on file in accordance with its Customary Servicing
Practices relating to the individual Receivable, Obligor or Financed Vehicle.
     The Master Servicer shall be permitted to appoint (and has appointed) the
Receivables Servicer to hold the documents and instruments relating to the
Receivables for the benefit of the Issuer and the Indenture Trustee. The Issuer
and the Indenture Trustee shall have no responsibility to monitor the Master
Servicer’s (or the Receivables Servicer’s) performance as custodian and shall
have no liability in connection with the Master Servicer’s (or the Receivables
Servicer’s) performance of such duties hereunder.
     The Receivables Servicer has acknowledged pursuant to the Receivables
Servicing Agreement receipt of the Receivable Files for each Receivable listed
on the Schedule of Receivables.
     Section 2.2. Effective Period, Termination, and Amendment; Interpretive and
Additional Provisions. The Master Servicer’s appointment as Custodian will
become effective as of the Cut-Off Date and will continue in full force and
effect until terminated as herein provided. The appointment of the Master
Servicer as Custodian may be terminated by the Master Servicer by written notice
to the Issuer and the Indenture Trustee, such termination to take effect no
sooner than sixty (60) days after the date of such notice. Notwithstanding the
foregoing, if BANA resigns as Master Servicer in accordance with the provisions
of this Agreement or if all of the rights and obligations of the Master Servicer
are terminated under Section 6.2, the appointment of the Master Servicer as
Custodian hereunder will be terminated. As soon as practicable after any
termination under this Section 2.2, unless the Receivables Servicer is holding
the documents and instruments relating to the Receivables for the benefit of the
Issuer and Indenture Trustee, the Custodian will deliver to the Indenture
Trustee or the Indenture Trustee’s designee, the Receivable Files and the
related accounts and Records maintained by the Custodian at such place or places
as the Indenture Trustee may reasonably designate.

2



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION AND SERVICING OF
RECEIVABLES AND PURCHASED PROPERTY
     Section 3.1. Duties of Master Servicer. Effective as of the Cut-Off Date,
the Master Servicer is hereby appointed and authorized to act as agent for the
Issuer and in such capacity shall (or shall require the Receivables Servicer to)
manage, service, administer and make collections on the Receivables with
reasonable care, using that degree of skill and attention that the Master
Servicer exercises with respect to comparable automotive receivables that it (or
the Receivables Servicer) services for itself or others. The Master Servicer
hereby accepts such appointment and authorization and agrees to perform the
duties of Master Servicer set forth herein. The Master Servicer’s duties (which
have been delegated in whole or in part to the Receivables Servicer) shall
include collection and posting of all payments, responding to inquiries of
Obligors, investigating delinquencies, sending payment coupons to Obligors,
reporting tax information to Obligors, policing the collateral and accounting
for collections. Subject to the provisions of Section 3.2, the Master Servicer
shall follow its Customary Servicing Practices (or the Receivables Servicer will
follow the standards of the Receivables Servicer set forth in the Receivables
Servicing Agreement) and shall have full power and authority, acting alone, to
do any and all things in connection with such managing, servicing,
administration and collection that it may deem necessary or desirable. Without
limiting the generality of the foregoing, the Master Servicer is hereby (and the
Receivables Servicer pursuant to the Receivables Servicing Agreement is thereby)
authorized and empowered, pursuant to this Section 3.1, to execute and deliver,
on behalf of itself or the Issuer, the Owner Trustee, the Indenture Trustee, the
Noteholders, the Certificateholder, or any of them, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Receivables and the
Financed Vehicles. The Master Servicer is hereby (and the Receivables Servicer
pursuant to the Receivables Servicing Agreement is thereby) authorized to
commence, in its own name or in the name of the Issuer a legal Proceeding to
enforce a Defaulted Receivable as contemplated by Section 3.3, to enforce all
obligations or participate in a legal Proceeding (including without limitation a
bankruptcy Proceeding) relating to or involving a Receivable or a Defaulted
Receivable. If the Master Servicer (or the Receivables Servicer) commences or
participates in such a legal Proceeding in its own name, the Master Servicer is
hereby (and the Receivables Servicer pursuant to the Receivables Servicing
Agreement is thereby) authorized and empowered by the Issuer pursuant to this
Section 3.1, to obtain possession of the related Financed Vehicle and
immediately and without further action on the part of the Issuer or the Master
Servicer (or the Receivables Servicer), the Issuer shall thereupon automatically
assign in trust such Receivable and the security interest in the related
Financed Vehicle to the Master Servicer (or the Receivables Servicer) for the
benefit of the Issuer for purposes of commencing or participating in any such
Proceeding as a party or claimant. Upon such automatic assignment, the Master
Servicer (or the Receivables Servicer) will be, and will have all the rights and
duties of, a secured party under the UCC and other applicable law with respect
to such Receivable and the related Financed Vehicle. At the Master Servicer’s
request from time to time, the Issuer shall provide the Master Servicer with
evidence of the assignment in trust for the benefit of the Issuer, as
applicable, as may be reasonably necessary for the Master Servicer (or the
Receivables Servicer’s) to take any of the actions set forth in the following
sentence. The Master Servicer is hereby (and the Receivables

3



--------------------------------------------------------------------------------



 



Servicer pursuant to the Receivables Servicing Agreement is thereby) authorized
and empowered by the Issuer and the Indenture Trustee to execute and deliver in
the Master Servicer’s (or the Receivables Servicer’s) name any notices, demands,
claims, complaints, responses, affidavits or other documents or instruments in
connection with any such Proceeding. The Issuer shall furnish the Master
Servicer (or the Receivables Servicer) with any powers of attorney and other
documents and take any other steps which the Master Servicer (or the Receivables
Servicer) may deem necessary or appropriate to enable the Master Servicer to
carry out its duties herein or the Receivables Servicer to carry out its duties
under the Receivables Servicing Agreement. Except to the extent required by the
preceding two sentences, the authority and rights granted to the Master Servicer
and the Receivables Servicer in this Section 3.1 shall be nonexclusive and shall
not be construed to be in derogation of the retention by the Issuer or the
Indenture Trustee of equivalent authority and rights.
     Section 3.2. Collection of Receivable Payments. The Master Servicer will
make (or shall require the Receivables Servicer to make) reasonable efforts to
collect all payments called for under the terms and provisions of the
Receivables as and when the same become due and will follow such collection
procedures as it follows with respect to all comparable automotive receivables
that it services for itself and others in connection therewith. Except as
provided in Section 3.7(c), each of the Master Servicer and the Receivables
Servicer is hereby authorized to grant extensions, rebates, or adjustments on a
Receivable without the prior consent of the Issuer. Each of the Master Servicer
and the Receivables Servicer is authorized in its discretion to waive any late
payment charge or any other fees that may be collected in the ordinary course of
servicing a Receivable.
     Section 3.3. Realization Upon Receivables. The Master Servicer shall (or
shall require the Receivables Servicer to) use reasonable efforts, consistent
with its (or the Receivables Servicer’s) Customary Servicing Practices, to
repossess or otherwise convert the ownership of the Financed Vehicle that it has
reasonably determined should be repossessed or otherwise converted following a
default under the Receivable secured by the Financed Vehicle and to promptly
liquidate such Financed Vehicle. Each of the Master Servicer and the Receivables
Servicer is authorized to follow such Customary Servicing Practices as it
follows in its servicing of comparable receivables, which practices, policies
and procedures may include selling the Financed Vehicle at public or private
sale and other actions by the Master Servicer (or the Receivables Servicer) in
order to realize upon such a Receivable. The foregoing is subject to the
provision that, in any case in which the Financed Vehicle shall have suffered
damage, the Master Servicer shall not (nor shall the Receivables Servicer)
expend funds in connection with any repair or towards the repossession of such
Financed Vehicle unless it shall determine in its discretion that such repair
and/or repossession shall increase the proceeds of liquidation of the related
Receivable by an amount greater than the amount of such expenses. The Master
Servicer (and the Receivables Servicer) shall be entitled to receive Liquidation
Expenses with respect to each Defaulted Receivable at such time as the
Receivable becomes a Defaulted Receivable.
     Section 3.4. Allocations of Collections. If an Obligor is obligated under
one or more Receivables and also under one or more other assets owned by the
Issuer or a third party, then any payment on any such asset received from or on
behalf of such Obligor will, if identified as being made with respect to a
particular item or asset, be applied to such item, and otherwise will

4



--------------------------------------------------------------------------------



 



be allocated by the Master Servicer or the Receivables Servicer in accordance
with its Customary Servicing Practices.
     Section 3.5. Maintenance of Security Interests in Financed Vehicles. The
Master Servicer shall (or shall require the Receivables Servicer to), in
accordance with its Customary Servicing Practices and at its own expense, take
such steps as are necessary to maintain perfection of the security interest
created by each Receivable in the related Financed Vehicle. The Issuer hereby
authorizes the Master Servicer (or the Receivables Servicer) to re-perfect such
security interest on behalf of the Issuer and the Indenture Trustee, as
necessary because of the relocation of a Financed Vehicle, or for any other
reason.
     Section 3.6. Maintenance of Insurance Policies.
     The Master Servicer shall (or shall require the Receivables Servicer to),
in accordance with its Customary Servicing Practices, require that each Obligor
shall have obtained physical damage insurance covering the Financed Vehicle as
of the execution of the related Receivable.
     Section 3.7. Covenants of Master Servicer. The Master Servicer covenants
that from and after the closing hereunder:
     (a) Liens in Force. Except as contemplated in the Transaction Documents,
the Master Servicer shall not (and shall require the Receivables Servicer not
to) release in whole or in part any Financed Vehicle from the security interest
securing the related Receivable;
     (b) No Impairment. The Master Servicer shall not (and shall require the
Receivables Servicer not to) do anything to impair the rights of the Issuer in
and to the Receivables; and
     (c) No Modifications. The Master Servicer shall not (and shall require the
Receivables Servicer not to) amend or otherwise modify any Receivable such that
the Amount Financed, the Annual Percentage Rate or the number of originally
scheduled due dates, is altered or such that the last scheduled due date occurs
after the Termination Date.
     Section 3.8. Repurchase of Receivables Upon Breach by the Master Servicer.
Upon discovery by any Party to this Agreement of a breach of any of the
covenants set forth in Sections 3.5 that materially and adversely affects the
interest of the Issuer in any Receivable, the Party discovering such breach
shall give prompt written notice thereof to the other. As of the last day of the
second Collection Period following its discovery or receiving notice of such
breach (or, at the Master Servicer’s election, the last day of the first
Collection Period so following), the Master Servicer shall (or shall require the
Receivables Servicer to), unless it shall have cured such breach in all material
respects, purchase from the Issuer any Receivable materially and adversely
affected by such breach and no later than the related Payment Date, the Master
Servicer shall pay (or cause to be paid) the Repurchase Price. It is understood
and agreed that the obligation of the Master Servicer to purchase (or to require
the Receivables Servicer to purchase) any Receivable with respect to which such
a breach has occurred and is continuing shall, if such obligation is fulfilled,
constitute the sole remedy (except as provided in Section 5.2 of this Agreement)
against the Master Servicer for such breach available to the Issuer.

5



--------------------------------------------------------------------------------



 



     Upon receipt of the Repurchase Price, the Issuer shall assign (without
recourse, representation or warranty) to or at the direction of the Master
Servicer, all of the Issuer’s right, title and interest in, to and under such
Administrative Receivable, all monies due thereon, the security interests in the
related Financed Vehicle, proceeds from any Insurance Policies and the interests
in certain rebates of premiums and other amounts relating to the Insurance
Policies and any document relating thereto, such assignment being an assignment
outright and not for security; and the Master Servicer (or its designee), shall
thereupon own such Receivable, and all such security and documents, free of any
further obligations to the Issuer with respect thereto.
     Section 3.9. [Reserved].
     Section 3.10. Servicing Fee and Supplemental Servicing Fee Payable to the
Master Servicer. (a) Servicing Fee. To compensate the Master Servicer for
services rendered under this Agreement, the Issuer will pay the Master Servicer
the Servicing Fee from the Cut-Off Date until the earliest to occur of:
     (i) resignation of the Master Servicer pursuant to Section 5.6;
     (ii) termination of the Master Servicer pursuant to Section 6.2; or
     (iii) the Termination Date.
     Such Servicing Fee will be payable by the Issuer on each Payment Date
following the Cut-Off Date until the Termination Date in accordance with
Sections 5.4(b) and 8.4(a) of the Indenture.
     (b) Supplemental Servicing Fee. In addition to the Servicing Fee, and as
additional compensation for its services rendered under this Agreement, the
Master Servicer will be entitled to retain any late fees, prepayment charges,
extension fees and other administrative fees and expenses or similar charges
allowed by applicable law collected (from whatever source) on the Receivables
during each Collection Period (such amounts, the “Supplemental Servicing Fee”).
     Section 3.11. Annual Statement as to Compliance; Notice of Master Servicer
Termination Event. (a) The Master Servicer will deliver to the Issuer, with a
copy to the Indenture Trustee, on or before March 20 of each year beginning
March 20, 2007, an Officer’s Certificate, dated as of December 31 of the
immediately preceding year, stating that:
     (i) a review of the activities of the Master Servicer during the preceding
12-month period (or, with respect to the first such certificate, such period as
shall have elapsed from the Cut-Off Date to the date of such certificate) and of
its performance under the Transaction Documents has been made under such
officer’s supervision; and
     (ii) to such officer’s knowledge, based on such review, the Master Servicer
has fulfilled all its obligations under the Transaction Documents throughout
such period, or, if there has been a default in the fulfillment of any such
obligation, specifying each such default known to such officer and the nature
and status thereof.

6



--------------------------------------------------------------------------------



 



     (b) The Master Servicer shall deliver to the Issuer on or before March 20
of each year, beginning on March 20, 2007, a report regarding the Master
Servicer’s assessment of compliance within the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB.
     (c) The Master Servicer will deliver to the Issuer promptly after having
obtained knowledge thereof, notice of the occurrence of any Master Servicer
Termination Event.
     Section 3.12. Annual Report of Assessment of Compliance with Servicing
Criteria. The Master Servicer shall cause a firm of independent certified public
accountants, who may also render other services to the Master Servicer, to
deliver to the Issuer on or before March 20 of each year, beginning March 20,
2007, a report (the “Report of Assessment of Compliance with Servicing
Criteria”) delivered to the Board of Directors of the Master Servicer that would
satisfy the requirements of Rule 13a-18 or Rule 15d-18 under the Exchange Act
and Item 1122 of Regulation AB, as applicable, on the assessment of compliance
with the applicable Servicing Criteria listed on Exhibit B hereto with respect
to the prior calendar year (and the Issuer shall deliver a copy of such report
to the Indenture Trustee promptly upon receipt, but no later than March 20 of
each year, beginning March 20, 2007); provided, however, that the Master
Servicer shall not be required to deliver a Report of Assessment of Compliance
with Servicing Criteria with respect to any year for which the Issuer is not
filing an annual report on Form 10-K pursuant to the Exchange Act.
     Section 3.13. Master Servicer Expenses. Subject to any limitations on the
Master Servicer’s liability herein, the Master Servicer will be required to pay
all expenses incurred by it in connection with its activities hereunder,
including fees, expenses and disbursements of any independent accountants and
taxes imposed on the Master Servicer.
ARTICLE IV
DISTRIBUTIONS; STATEMENTS
     Section 4.1. Establishment of Initial Account; Deposits into Collection
Account.
     (a) Prior to the Closing Date, there shall have been established an
Eligible Account to which the Master Servicer shall cause the Receivables
Servicer to agree to deposit Collections on the Receivables, as more
specifically described in the Receivables Servicing Agreement (such account, the
“Initial Account”). The Initial Account was established and shall initially be
maintained with an Eligible Institution. No checks shall be issued, printed or
honored with respect to the Initial Account. All monies owned by the Issuer on
deposit from time to time in the Initial Account shall be held by the Eligible
Institution. To the extent the Receivables Servicer deposits monies into the
Initial Account that do not constitute Collections on the Receivables, or are
not otherwise owned by the Issuer, then the Master Servicer may direct the
Indenture Trustee to transfer such funds to such account as the Master Servicer
may direct from time to time, and such monies shall not be deposited into the
Collection Account.
     (b) If the Monthly Remittance Condition is satisfied with respect to the
Master Servicer, then on the Business Day prior to each Payment Date, the
Indenture Trustee is hereby

7



--------------------------------------------------------------------------------



 



instructed to withdraw from such account for deposit into the Collection Account
an amount equal to all Collections deposited into the Initial Account during the
related Collection Period; provided, however, that such withdraw may be made net
of Servicing Fees and unpaid Servicing Fees in accordance with Section 4.2(b).
Additionally, on each Payment Date, the Indenture Trustee is hereby instructed
to withdraw from the Initial Account for deposit into the Collection Account an
amount equal to all Liquidation Proceeds and all Collections, in each case for
the related Collection Period, if any, deposited into the Initial Account on
such Payment Date.
     Prior to such withdrawal by the Indenture Trustee, the Master Servicer may
direct the Eligible Institution at which the Initial Account is established to
invest the funds on deposit in the Initial Account in investments that mature
not later than the Business Day immediately prior to the Payment Date for the
Collection Period to which such amounts relate and such investments shall be
held to maturity. However, so long as the Monthly Remittance Condition is
satisfied with respect to the Master Servicer, funds in the Initial Account may
be invested in any investment selected by the Master Servicer so long as such
investment meets the maturity criteria described above and need not be invested
in Permitted Investments; provided, however, that the Master Servicer shall
promptly (and no later than the Business Day prior to the Payment Date) deposit
into the Initial Account an amount equal to any resulting net investment loss
(taking into account gains and losses) for the related Collection Period. Any
resulting net investment gains (taking into account gains and losses) for any
Collection Period shall be distributed by the Indenture Trustee to (or at the
direction of) the Master Servicer as additional servicing compensation. Subject
to Section 6.1(c) of the Indenture, the Indenture Trustee shall not in any way
be held liable by reason of any insufficiency in the Initial Account resulting
from any loss on any investment included therein, except for losses attributable
to the Indenture Trustee’s failure to make payments on any such investments
issued by the Indenture Trustee in its commercial capacity as principal obligor
and not as trustee, in accordance with their terms.
     (c) If the Monthly Remittance Condition is not satisfied with respect to
the Master Servicer, then the Indenture Trustee is hereby instructed to withdraw
on each Business Day from the Initial Account for deposit into the Collection
Account all Collections on deposit in the Initial Account. For the avoidance of
doubt, if the Monthly Remittance Condition is not satisfied then funds on
deposit in the Initial Account will be withdrawn on each Business Day and
deposited into the Collection Account, and therefore such funds will remain
uninvested.
     (d) The Master Servicer shall not be liable for any failure by the
Receivables Servicer to deposit Collections into the Initial Account in
accordance with the requirements of the Receivables Servicing Agreement.
     (e) Notwithstanding the foregoing, the Master Servicer may elect to direct
the Receivables Servicer to deposit Collections directly to the Collection
Account, rather than to the Initial Account.
     Section 4.2. Net Remittances; Retention of Servicing Fees.
     (a) Supplemental Servicing Fees may be retained by the Master Servicer or
the Receivables Servicer, and need not be deposited into the Initial Account or
the Collection Account.

8



--------------------------------------------------------------------------------



 



     (b) Upon notice by the Master Servicer to the Indenture Trustee in writing,
the amounts deposited in the Initial Account may be net of the Servicing Fee and
any unpaid Servicing Fee owed to the Master Servicer; provided, however, that
such amounts will be listed separately on the Monthly Servicer Report as if such
amounts were distributed to the Master Servicer separately. If only amounts net
of Servicing Fees and unpaid Servicing Fees are deposited into the Initial
Account, then the Indenture Trustee will make the withdrawal specified in the
first sentence of Section 4.1(b) net of Servicing Fees and unpaid Servicing
Fees.
     Section 4.3. Statements to Issuer. On or before the 10th calendar day of
each month, or if the 10th calendar day is not a Business Day, the next
succeeding Business Day, commencing on December 11, 2006 the Master Servicer
will deliver (or shall require the Receivables Servicer to deliver) to the
Issuer and the Indenture Trustee with respect to all of the Receivables on an
aggregate basis a monthly servicer report substantially in the form attached
hereto as Exhibit A (each, a “Monthly Servicer Report”) and a monthly data file
(setting forth account-level data identified by account number) as will be
mutually agreed to by the Master Servicer and the Indenture Trustee (the
“Monthly Data File”), each in electronic form. The Indenture Trustee shall not
be responsible for verifying or confirming the accuracy of the information
provided to it by or at the direction of the Master Servicer.
ARTICLE V
THE MASTER SERVICER
     Section 5.1. Representations of Master Servicer. The Master Servicer makes
the following representations as of the Cut-Off Date and as of the Closing Date:
     (a) Existence and Power. The Master Servicer is a national banking
association validly existing and in good standing under the laws of the United
States and has, in all material respects, full power and authority to own its
assets and operate its business as presently owned or operated, and to execute,
deliver and perform its obligations under the Transaction Documents to which it
is a party or affect the enforceability or collectibility of the Receivables or
any other part of the Purchased Assets. The Master Servicer has obtained all
necessary licenses and approvals in each jurisdiction where the failure to do so
would materially and adversely affect the ability of the Master Servicer to
perform its obligations under the Transaction Documents or affect the
enforceability or collectibility of the Receivables or any other part of the
Purchased Assets.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Master Servicer of the Transaction Documents to which it is a
party have been duly authorized by all necessary action on the part of the
Master Servicer and do not contravene or constitute a default under (i) any
applicable law, rule or regulation, (ii) its organizational documents or
(iii) any material indenture or material agreement or instrument to which the
Master Servicer is a party or by which its properties are bound (other than
violations of such laws, rules, regulations, indentures or agreements which do
not affect the legality, validity or enforceability of any of such agreements
and which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Master Servicer’s ability to
perform its obligations under, the Transaction Documents).

9



--------------------------------------------------------------------------------



 



     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by the Master Servicer of any Transaction Document
other than (i) UCC filings, (ii) approvals and authorizations that have
previously been obtained and filings that have previously been made and
(iii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the enforceability or collectibility of
the Receivables or any other part of the Purchased Assets or would not
materially and adversely affect the ability of the Master Servicer to perform
its obligations under the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which the Master Servicer
is a party constitutes the legal, valid and binding obligation of the Master
Servicer enforceable against the Master Servicer in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of national banks from time to time in
effect or by general principles of equity.
     (e) No Proceedings. There are no actions, orders, suits or Proceedings
pending or, to the knowledge of the Master Servicer, threatened against the
Master Servicer before or by any Governmental Authority that (i) assert the
invalidity or unenforceability of this Agreement or any of the other Transaction
Documents, (ii) seek to prevent the issuance of the Notes or the consummation of
any of the transactions contemplated by this Agreement or any of the other
Transaction Documents, (iii) seek any determination or ruling that would
materially and adversely affect the performance by the Master Servicer of its
obligations under this Agreement or any of the other Transaction Documents or
have a material adverse effect on the Noteholders or (iv) relating to the Master
Servicer that would materially and adversely affect the federal or Applicable
Tax State income, excise, franchise or similar tax attributes of the Notes.
     Section 5.2. Indemnities of Master Servicer. The Master Servicer shall be
liable in accordance with this Agreement only to the extent of the obligations
in this Agreement specifically undertaken by the Master Servicer. Such
obligations shall include the following:
     (a) The Master Servicer shall defend, indemnify and hold harmless the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholder and the Seller from and against any and all costs, expenses,
losses, damages, claims and liabilities, arising out of or resulting from the
use, ownership or operation by the Master Servicer or any Affiliate thereof of a
Financed Vehicle.
     (b) Indemnification under this Section 5.2 by Master Servicer (or any
successor thereto pursuant to Sections 5.3 and 5.6 as Master Servicer, with
respect to the period such Person was the Master Servicer, shall survive the
termination of such Person as Master Servicer or a resignation by such Person as
Master Servicer as well as the termination of this Agreement or the resignation
or removal of the Owner Trustee or the Indenture Trustee and shall include
reasonable fees and expenses of counsel and expenses of litigation. If the
Master Servicer shall have made any indemnity payments pursuant to this
Section 5.2 and the Person to or on behalf of whom such payments are made
thereafter shall collect any of such amounts from others, such Person shall
promptly repay such amounts to the Master Servicer, without interest.

10



--------------------------------------------------------------------------------



 



     Section 5.3. Merger or Consolidation of, or Assumption of the Obligations
of, Master Servicer. Any corporation or other entity (a) into which the Master
Servicer may be merged or consolidated, (b) resulting from any merger,
conversion or consolidation to which the Master Servicer shall be a party,
(c) succeeding to the business of the Master Servicer, or (d) more than 50% of
the voting stock (or, if not a corporation, other voting interests) of which is
owned directly or indirectly by BAC, which corporation or other entity in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Master Servicer under the Transaction Documents, shall be the
successor to the Master Servicer under the Transaction Documents without the
execution or filing of any paper or any further act on the part of any of the
Parties to this Agreement, anything in the Transaction Documents to the contrary
notwithstanding. The Master Servicer shall provide notice of any merger,
consolidation or succession pursuant to this Section 5.3 to the Issuer and the
Indenture Trustee.
     Section 5.4. Limitation on Liability of Master Servicer and Others.
(a) None of the Master Servicer, the Custodian or any of the directors,
officers, employees or agents of the Master Servicer or the Custodian shall be
under any liability to the Indenture Trustee or the Noteholders for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Agreement, or for errors in judgment; provided, however, that this
provision shall not protect the Master Servicer, the Custodian or any such
person against any liability that would otherwise be imposed by reason of
willful misfeasance, bad faith or gross negligence in its performance of its
duties or by reason of reckless disregard for its obligations and duties under
this Agreement. Without limiting the foregoing, neither the Master Servicer nor
the Custodian shall be responsible with respect to any duties that it delegates
to sub-contractors or subservicers (including the Receivables Servicer) and
neither will be obligated or liable to the Issuer and the Indenture Trustee for
the conduct or misconduct of such sub-contractors or subservicers (including the
Receivables Servicer) selected by the Master Servicer or the Custodian with
reasonable care. The Master Servicer, the Custodian and any director, officer,
employee or agent of the Master Servicer or the Custodian may rely in good faith
on any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder. Neither the Master Servicer nor
the Custodian shall be liable for any acts or omissions of any sub-contractor or
subservicer (including the Receivables Servicer) except to the extent that
damages or expenses are incurred as a result of such act or omissions and such
damages and expenses would not have been incurred but for the gross negligence,
willful misfeasance, bad faith or recklessness of the Master Servicer or the
Custodian in monitoring the obligations of the sub-contractors or subservicers
(including the Receivables Servicer) referred to in this Agreement.
     (b) None of the Master Servicer, the Custodian or any of the directors or
officers or employees or agents of the Master Servicer or the Custodian shall be
under any liability to the Issuer, except as specifically provided in this
Agreement, for any action taken or for refraining from the taking of any action
pursuant to this Agreement or for errors in judgment; provided, however, that
this provision shall not protect the Master Servicer, the Custodian or any such
Person against any liability that would otherwise be imposed by reason of
willful misfeasance, bad faith or gross negligence (except errors in judgment)
in the performance of duties or by reason of reckless disregard of obligations
and duties herein. The Master Servicer, the Custodian and any director, officer
or employee or agent of the Master Servicer or the Custodian may reasonably rely
in good faith on the advice of counsel or on any document of any kind prima

11



--------------------------------------------------------------------------------



 



facie properly executed and submitted by any Person respecting any matters
arising under this Agreement or under the other Transaction Documents.
     (c) Except as provided in this Agreement, neither the Master Servicer nor
the Custodian shall be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service, or with
respect to custody of, the Receivables in accordance with this Agreement and
that in its opinion may involve it in any expense or liability; provided,
however, that the Master Servicer or the Custodian may undertake any reasonable
action that it may deem necessary or desirable in respect of the Transaction
Documents and the rights and duties of the Parties to the Transaction Documents
and the interests of the Issuer in the Transaction Documents. In such event, the
legal expenses and costs for such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Issuer and the Master Servicer
and the Custodian shall be entitled to be reimbursed therefor, and the Issuer
shall defend, indemnify and hold harmless the Master Servicer and the Custodian
from and against any and all costs, expenses, losses, damages, claims and
liabilities arising out of or resulting therefrom.
     Section 5.5. Subservicer and Delegation of Duties. The Master Servicer may,
at any time without notice or consent, delegate (a) any or all of its duties
(including, without limitation, its duties as Custodian) under the Transaction
Documents to any of its Affiliates or (b) specific duties to sub-contractors who
are in the business of performing such duties. Without limiting the generality
of the preceding paragraph, the Receivables Servicer will be a subservicer
pursuant to the terms and conditions of the Receivables Servicing Agreement, and
the parties acknowledge that the direct servicing and custodianship of the
Receivables will initially be conducted by the Receivables Servicer, and that
the Master Servicer will not directly service or maintain custody of the
Receivables.
     Section 5.6. Master Servicer Not to Resign as Master Servicer; Resignation
and Termination of Receivables Servicer. (a) Subject to the provisions of
Section 5.3, the Master Servicer shall not resign from its obligations and
duties under this Agreement except upon the mutual consent of the Master
Servicer, the Indenture Trustee and the Issuer or upon its determination that
the performance of its duties under this Agreement shall no longer be
permissible under applicable law. Notice of any such determination permitting
the resignation of the Master Servicer shall be communicated to the Owner
Trustee and the Indenture Trustee at the earliest practicable time (and, if such
communication is not in writing, shall be confirmed in writing at the earliest
practicable time) and any such determination shall be evidenced by an Opinion of
Counsel to such effect delivered to the Issuer and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation shall
become effective until the Indenture Trustee or a successor Master Servicer
shall have (i) taken the actions required by Section 6.2 and (ii) assumed the
responsibilities and obligations of the Master Servicer.
     (b) The Receivables Servicing Agreement with the Receivables Servicer may
be terminated upon the terms and conditions set forth in such agreement.
     Section 5.7. Master Servicer May Own Notes or Certificates. The Master
Servicer, and any Affiliate of the Master Servicer, may, in its individual or
any other capacity, become the owner or pledgee of Notes or Certificates with
the same rights as it would have if it were not the

12



--------------------------------------------------------------------------------



 



Master Servicer or an Affiliate thereof, except as otherwise expressly provided
herein or in the other Transaction Documents. Except as set forth herein or in
the other Transaction Documents, Notes and Certificates so owned by or pledged
to the Master Servicer or such Affiliate shall have an equal and proportionate
benefit under the provisions of this Agreement, without preference, priority or
distinction as among all of the Notes and Certificates.
ARTICLE VI
SERVICING TERMINATION
     Section 6.1. Master Servicer Termination Events. (a) If any one or more of
the following events (“Master Servicer Termination Event”) shall occur and be
continuing:
     (i) any failure by the Master Servicer to deliver to the Indenture Trustee
any payment required to be so delivered by the Master Servicer under the terms
of this Agreement that shall continue unremedied for a period of ten
(10) Business Days after written notice of such failure is received by the
Master Servicer from the Issuer or the Indenture Trustee; or
     (ii) failure on the part of the Master Servicer duly to observe or to
perform in any material respect any other covenants or agreements, as the case
may be, set forth in this Agreement, which failure shall (A) materially and
adversely affect the rights of Noteholders or Certificateholders and
(B) continue unremedied for a period of ninety (90) days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given (1) to the Master Servicer by the Issuer or the Indenture Trustee or
(2) to the Issuer, the Indenture Trustee and the Master Servicer by the
Noteholders of Notes evidencing not less than a majority of the principal amount
of the Outstanding Notes or, if no Notes are Outstanding, by holders of
Certificates evidencing Residual Interest aggregating at least a majority; or
     (iii) the Master Servicer suffers a Bankruptcy Event;
     then the Indenture Trustee (provided, that a Responsible Officer of the
Indenture Trustee shall have received written notice thereof) shall promptly
notify each Rating Agency, and in each and every case, so long as a Master
Servicer Termination Event shall not have been remedied, either the Indenture
Trustee or the holders of Notes evidencing not less than a majority of the
principal amount of the Notes Outstanding (or, if no Notes are Outstanding,
Certificates evidencing Residual Interest aggregating at least a majority), by
notice then given in writing to the Master Servicer (and to the Indenture
Trustee and the Issuer if given by the Noteholders and to the Issuer if given by
the Certificateholders and in each case with a copy to the Rating Agencies) may
terminate all of the rights and obligations of the Master Servicer under this
Agreement. On or after the receipt by the Master Servicer of such written
notice, all authority and power of the Master Servicer under this Agreement,
whether with respect to the Notes, the Certificates or the Trust Estate or
otherwise, shall pass to and be vested in the Indenture Trustee or such
successor Master Servicer as may be appointed under Section 6.2; and, without
limitation, the Indenture Trustee and the Issuer are hereby authorized and
empowered to execute and deliver, on behalf of the predecessor Master Servicer,
as attorney-in-fact or otherwise, any and all documents and other instruments,
and to do or accomplish all other acts or things

13



--------------------------------------------------------------------------------



 



necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement of the Receivables and related
documents, or otherwise.
     (b) Upon termination of the Master Servicer under Section 6.1(a), the
predecessor Master Servicer shall cooperate with the Indenture Trustee, the
Issuer and such successor Master Servicer in effecting the termination of the
responsibilities and rights of the predecessor Master Servicer under this
Agreement, including the transfer to the Indenture Trustee or such successor
Master Servicer for administration of all cash amounts that shall at the time be
held by the predecessor Master Servicer for deposit, or shall thereafter be
received with respect to a Receivable and the delivery of the Receivable Files
and the related accounts and Records to the extent maintained by the Master
Servicer. All reasonable costs and expenses (including attorneys’ fees) incurred
in connection with transferring the Receivable Files to the successor Master
Servicer and amending this Agreement to reflect such succession as Master
Servicer pursuant to this Section 6.1 shall be paid by the predecessor Master
Servicer upon presentation of reasonable documentation of such costs and
expenses. To the extent such costs and expenses are not paid by the predecessor
Master Servicer, such costs and expenses shall be paid by the Issuer.
     (c) Upon termination of the Master Servicer under Section 6.1(a), the
successor Master Servicer shall service the Receivables through the Receivables
Servicing Agreement, unless the Receivables Servicing Agreement has been
terminated pursuant to the terms and conditions set forth therein.
     Section 6.2. Appointment of Successor Master Servicer. (a) Upon the Master
Servicer’s receipt of notice of termination pursuant to Section 6.1 or the
Master Servicer’s resignation in accordance with the terms of this Agreement,
the predecessor Master Servicer shall continue to perform its functions as
Master Servicer under this Agreement, in the case of termination, only until the
date specified in such termination notice or, if no such date is specified in a
notice of termination, until receipt of such notice and, in the case of
resignation, until the later of (x) the date 45 days from the delivery to the
Indenture Trustee and the Issuer of written notice of such resignation (or
written confirmation of such notice) in accordance with the terms of this
Agreement and (y) the date upon which the predecessor Master Servicer shall
become unable to act as Master Servicer, as specified in the notice of
resignation and accompanying Opinion of Counsel. In the event of the Master
Servicer’s resignation or termination hereunder, the Indenture Trustee shall
appoint a successor Master Servicer, and the successor Master Servicer shall
accept its appointment by a written assumption in form acceptable to the Issuer
and the Indenture Trustee (with a copy to each Rating Agency). In the event that
a successor Master Servicer has not been appointed at the time when the
predecessor Master Servicer has ceased to act as Master Servicer in accordance
with this Section 6.2, the Indenture Trustee without further action shall
automatically be appointed the successor Master Servicer. The Indenture Trustee
may resign as the Master Servicer by giving written notice of such resignation
to the Issuer and in such event shall be released from such duties and
obligations, such release not to be effective until the date a successor Master
Servicer enters into a written assumption as provided in this Section. Upon
delivery of any such notice to the Issuer, the Issuer shall obtain a new master
servicer as the successor Master Servicer in accordance with this Section.
Notwithstanding the above, if the Indenture Trustee shall be legally unable so
to act or if, within 30 days after the delivery of its notice of resignation,
the Issuer shall not have obtained a successor Master Servicer, the Indenture
Trustee shall appoint, or petition a court of

14



--------------------------------------------------------------------------------



 



competent jurisdiction to appoint, any established institution, having a net
worth of not less than $100,000,000 and whose regular business shall include the
servicing of automotive receivables, as the successor to the Master Servicer
under this Agreement; provided that the Rating Agency Condition shall be
satisfied in connection with such appointment.
     (b) Upon appointment, the successor Master Servicer shall be the successor
in all respects to the predecessor Master Servicer and shall be subject to all
the responsibilities, duties, and liabilities arising thereafter relating
thereto placed on the predecessor Master Servicer, by the terms and provisions
of this Agreement; provided, that (i) any failure of such successor Master
Servicer to perform such responsibilities or duties that are caused by the
predecessor Master Servicer’s failure to provide information or monies required
hereunder shall not be considered a default by such successor Master Servicer,
(ii) such successor Master Servicer shall have no liability for actions,
inactions or representations of the predecessor Master Servicer, (iii) the
successor Master Servicer shall have no obligation to pay any taxes required to
be paid by the predecessor Master Servicer, (iv) the successor Master Servicer
shall have no obligation to pay any of the fees and expenses of any other party
involved in this transaction (other than the fees and expenses of the
Receivables Servicer) and (v) the successor Master Servicer shall have no
liability or obligation with respect to any indemnification obligations of any
predecessor Master Servicer. The indemnification obligations of the successor
Master Servicer are expressly limited to those instances of negligence or
willful misconduct of such entity in its capacity as successor Master Servicer.
     (c) In connection with such appointment, the Indenture Trustee may make
such arrangements for the compensation of such successor Master Servicer out of
payments on Receivables as it and such successor Master Servicer shall agree;
provided, however, that no such compensation shall be in excess of the
compensation permitted for the predecessor Master Servicer under this Agreement.
The Indenture Trustee and such successor Master Servicer shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession.
     (d) Notwithstanding anything herein or in the other Transaction Documents
to the contrary, in no event shall any successor Master Servicer be required to
purchase any Receivable pursuant to Section 3.8 herein.
     Section 6.3. Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Master Servicer pursuant
to this Article VI, the Indenture Trustee shall give prompt written notice
thereof to Noteholders, and the Issuer shall give prompt written notice thereof
to Certificateholders at their respective addresses of record and to each Rating
Agency.
     Section 6.4. Waiver of Past Master Servicer Termination Events. The holders
of Notes evidencing not less than a majority of the principal amount of the
Controlling Class (or, if no Notes are outstanding, holders of Certificates
evidencing a majority of the Residual Interest) may, on behalf of all
Noteholders and Certificateholders, waive any Master Servicer Termination Event
hereunder and its consequences, except an event resulting from the failure by
the Master Servicer to make any required payments in accordance with this
Agreement, which shall require the unanimous vote of all Holders of Outstanding
Securities. Upon any such waiver of a past

15



--------------------------------------------------------------------------------



 



Master Servicer Termination Event, such Master Servicer Termination Event shall
cease to exist, and shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall extend to any subsequent or other Master
Servicer Termination Event or impair any right consequent thereon. The Indenture
Trustee shall provide written notice of any such waiver to the Rating Agencies.
     Section 6.5. Termination. This Agreement will terminate on the Payment Date
in the month following the final payment or liquidation of all the Receivables;
provided, however, that so long as GMAC is the Receivables Servicer, this
Agreement will terminate on the earlier of (x) such Payment Date or (y) the
Payment Date immediately succeeding the Termination Date, in which case, the
Master Servicer will have no obligation thereafter to continue to service the
Receivables, whether such Receivables remain outstanding, are paid in full, are
delinquent, are defaulted or are in a bankruptcy or other similar Proceeding. On
and after the Termination Date all collections realized from the Receivables
will be paid to the Master Servicer (or to the Receivables Servicer pursuant to
the Receivables Servicing Agreement), and will be property of the Master
Servicer (or the Receivables Servicer) and the Issuer, the Noteholders and the
Certificateholders will not be entitled to such collections or have any
remaining interest in the Receivables.
     Section 6.6. Optional Purchase of All Receivables. The Master Servicer, or
if the Master Servicer does not exercise such right, a Certificateholder
evidencing a majority of the Residual Interest in the Certificates so long as
the Certificateholder is not BANA, the Seller or an Affiliate thereof, may
purchase the outstanding Receivables (such purchase, the “Optional Purchase”)
and the other assets in the Trust Estate on any Payment Date if both of the
following conditions are satisfied: (i) as of the last day of the related
Collection Period, the Pool Balance has declined to 10% or less of the Pool
Balance as of the Cut-Off Date and (ii) the sum of the Optional Purchase Price
and the Available Collections for such Payment Date would be sufficient to pay
(A) the amounts required to be paid under Section 8.4(a) of the Indenture
(assuming that such Payment Date is not the Redemption Date) and (B) the
aggregate unpaid Note Balance of all of the Outstanding Notes as determined by
the Indenture Trustee. To exercise such option, the Master Servicer or
Certificateholder, as applicable, shall deposit the Optional Purchase Price to
the Collection Account on such Payment Date. The Master Servicer or
Certificateholders, as applicable, shall furnish written notice of such election
(a) to CARI and GMAC not later than thirty (30) Business Days prior to the
Payment Date and (b) to the Indenture Trustee and the Issuer not later than
twenty (20) days (or such longer period as may be required under the Note
Depository Agreement) prior to the Payment Date on which the Notes shall be
redeemed. Following its receipt of such notice, (i) the Indenture Trustee will
promptly (but not later than 3 Business Days after it has received such notice)
provide notice of such purchase to the Noteholders of record and (ii) the Issuer
will promptly (but not later than 3 Business Days after it has received such
notice) provide notice of such purchase to the Certificateholders of record. The
purchase price for the Trust Estate under this Section 6.6 shall be equal to the
Optional Purchase Price. If the Master Servicer exercises its option to purchase
the Trust Estate, any Holder of a majority of the Residual Interest may purchase
the Trust Estate from the Master Servicer at a price equal to the Optional
Purchase Price so long as such Holder is not BANA, the Seller or an Affiliate
thereof. The Certificateholders are intended third-party beneficiaries of this
Section.

16



--------------------------------------------------------------------------------



 



Section 6.7. Enforcement of Receivable Servicer’s Obligations.
     (a) The Master Servicer, on behalf of the Indenture Trustee, the Issuer and
the Noteholders shall, from and after the Closing Date, monitor the performance
of the Receivables Servicer under the Receivables Servicing Agreement. Upon the
occurrence of a default by the Receivables Servicer under the Receivables
Servicing Agreement, of which an Authorized Officer of the Master Servicer has
actual knowledge, the Master Servicer shall promptly notify the Indenture
Trustee thereof, and shall specify in such notice the action, if any, the Master
Servicer is taking in respect of such default. So long as any such default shall
be continuing, the Master Servicer shall, in each and every case, so long as
such default shall not have been remedied, upon the direction of the Indenture
Trustee or the holders of Notes evidencing at least a majority of the principal
amount of the Notes Outstanding (or, if no Notes are Outstanding, Certificates
evidencing Residual Interest aggregating at least a majority), by notice then
given in writing to the Master Servicer (and to the Indenture Trustee and the
Issuer if given by the Noteholders and to the Issuer if given by the
Certificateholders and in each case with a copy to the Rating Agencies)
(i) terminate all of the rights and powers of the Receivables Servicer pursuant
to the applicable provisions of the Receivables Servicing Agreement;
(ii) exercise any rights it may have to enforce the Receivables Servicing
Agreement against the Receivables Servicer; and/or (iii) waive any such default
under the Receivables Servicing Agreement or take any other action with respect
to such default as is permitted thereunder.
     (b) Upon the Master Servicer’s receipt of notice to terminate the
Receivables Servicer pursuant to Section 6.7(a) or the Receivables Servicer’s
resignation in accordance with the terms of the Receivables Servicing Agreement,
the Master Servicer will have the option, but not the obligation, to service the
Receivables, and if the Master Servicer shall not elect service the Receivables,
the Indenture Trustee shall appoint a successor Receivables Servicer, and the
successor Receivables Servicer shall accept its appointment by a written
assumption in form acceptable to the Master Servicer, the Issuer and the
Indenture Trustee (with a copy to each Rating Agency). In the event that a
successor Receivables Servicer has not been appointed at the time when the
predecessor Receivables Servicer has ceased to act as Receivables Servicer in
accordance with this Section 6.7(b) and the Receivables Servicing Agreement and
the Master Servicer shall not elect to service the Receivables, the Indenture
Trustee without further action shall automatically be appointed the successor
Receivables Servicer. The Indenture Trustee may resign as the Receivables
Servicer by giving written notice of such resignation to the Issuer and in such
event shall be released from such duties and obligations, such release not to be
effective until the date a successor Receivables Servicer enters into a written
assumption as provided in this Section. Upon delivery of any such notice to the
Issuer, the Issuer shall obtain a new receivables servicer as the successor
Receivables Servicer in accordance with this Section. Notwithstanding the above,
if the Indenture Trustee shall be legally unable so to act or if, within 30 days
after the delivery of its notice of resignation, the Issuer shall not have
obtained a successor Receivables Servicer, the Indenture Trustee shall appoint,
or petition a court of competent jurisdiction to appoint, any established
institution, having a net worth of not less than $100,000,000 and whose regular
business shall include the servicing of automotive receivables, as the successor
to the Receivables Servicer under the Receivables Servicing Agreement; provided
that the Rating Agency Condition shall be satisfied in connection with such
appointment.

17



--------------------------------------------------------------------------------



 



     (c) Upon appointment, the successor Receivables Servicer shall be the
successor in all respects to the predecessor Receivables Servicer and shall be
subject to all the responsibilities, duties, and liabilities arising thereafter
relating thereto placed on the predecessor Receivables Servicer, by the terms
and provisions of the Receivables Servicing Agreement, provided, that (i) any
failure of such successor Receivables Servicer to perform such responsibilities
or duties that are caused by the predecessor Receivables Servicer’s failure to
provide information or monies required thereunder shall not be considered a
default by the Receivables Servicer, (ii) such successor Receivables Servicer
shall have no liability for actions, inactions or representations of the
predecessor Receivables Servicer, (iii) the successor Receivables Servicer shall
have no obligation to pay any taxes required to be paid by the predecessor
Receivables Servicer, (iv) the successor Receivables Servicer shall have no
obligation to pay any of the fees and expenses of any other party involved in
this transaction (other than any party to whom the Receivables Servicer has
delegated servicing responsibilities) and (v) the successor Receivables Servicer
shall have no liability or obligation with respect to any indemnification
obligations of any predecessor Receivables Servicer. The indemnification
obligations of any successor Receivables Servicer are expressly limited to those
instances of negligence or willful misconduct of such entity in its capacity as
successor Receivables Servicer.
     (d) In connection with any such appointment, the Master Servicer may make
such arrangements for the compensation of such successor as it and such
successor shall agree, but in no event shall such compensation of any successor
Receivables Servicer (including the Master Servicer) be in excess of that
payable to the Receivables Servicer under the affected Receivables Servicing
Agreement.
     The Master Servicer shall pay the costs of such enforcement (including the
termination of the Receivables Servicer, the appointment of a successor
Receivables Servicer or the transfer and assumption of the servicing by the
Master Servicer) at its own expense and shall be reimbursed therefor initially
(i) by the terminated Receivables Servicer, (ii) from a general recovery
resulting from such enforcement only to the extent, if any, that such recovery
exceeds all amounts due in respect of the related Receivables, (iii) from a
specific recovery of costs, expenses or attorney’s fees against the party
against whom such enforcement is directed, or (iv) by the Issuer to the extent
that such amounts described in clauses (i) through (iii) above are insufficient
to reimburse the Master Servicer for such costs of enforcement.
     If the Master Servicer assumes the servicing with respect to any of the
Receivables, it will not assume liability for the representations and warranties
of the Receivables Servicer it replaces or for the errors or omissions of such
Receivables Servicer.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     Section 7.1. Amendment. (a) Any term or provision of this Agreement may be
amended by the Master Servicer or the Issuer with prior notice to each Rating
Agency but without the consent of the Indenture Trustee, any Noteholder or the
Owner Trustee; provided that such amendment shall not, as evidenced by an
Officer’s Certificate of the Seller delivered to the Indenture Trustee and the
Owner Trustee, materially and adversely affect the interests of the

18



--------------------------------------------------------------------------------



 



Noteholders, the Indenture Trustee or the Owner Trustee; provided, further, that
any amendment entered into pursuant to this Section 7.1(a) shall not
significantly change the permitted activities of the Issuer.
     (b) Any term or provision of this Agreement may be amended by the Master
Servicer or the Issuer with prior notice to each Rating Agency but without the
consent of the Indenture Trustee, any Noteholder, the Owner Trustee or any other
Person to add, modify or eliminate any provisions as may be necessary or
advisable in order to enable the Master Servicer or the Issuer or any of its
Affiliates to comply with or obtain more favorable treatment under any law or
regulation or any accounting rule or principle; provided that such amendment
shall not, as evidenced by an Officer’s Certificate of the Seller delivered to
the Indenture Trustee and the Owner Trustee materially and adversely affect the
interests of the Noteholders, the Issuer, the Indenture Trustee or the Owner
Trustee; provided, further, that the Rating Agency Condition with respect to
Standard & Poor’s shall have been satisfied; provided, further, that any
amendment entered into pursuant to this Section 7.1(b) shall not significantly
change the permitted activities of the Issuer.
     (c) This Agreement may also be amended from time to time by the Master
Servicer or the Issuer with prior notice to each Rating Agency and with the
consent of the Holders evidencing not less than a majority of the Note Balance
of the Controlling Class for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement. It will
not be necessary for the consent of Noteholders to approve the particular form
of any proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders provided for in this Agreement) and of evidencing
the authorization of the execution thereof by Noteholders will be subject to
such reasonable requirements as the Indenture Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.
     Notwithstanding anything in this Section 7.1 to the contrary, no amendment
to this Agreement may significantly change the permitted activities of the
Issuer without the consent of the majority of all Outstanding Noteholders.
     (d) Prior to the execution of any amendment to this Agreement, the Master
Servicer or the Issuer shall provide written notification of the substance of
such amendment to each Rating Agency; and promptly after the execution of any
such amendment or consent, the Master Servicer or the Issuer shall furnish a
copy of such amendment or consent to each Rating Agency and the Indenture
Trustee.
     (e) Prior to the execution of any amendment to this Agreement, the Seller,
the Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, duties or immunities under this
Agreement. Furthermore, notwithstanding anything to the contrary herein, this
Agreement may not be

19



--------------------------------------------------------------------------------



 



amended in any way that would adversely affect the Owner Trustee’s rights,
privileges, indemnities, duties or obligations under this Agreement, the
Transaction Documents or otherwise without the prior written consent of the
Owner Trustee.
     Section 7.2. Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed in any
number of counterparts, each of which counterparts will be deemed to be an
original, and all of which counterparts will constitute but one and the same
instrument.
     Section 7.3. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING,
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
TO THE MAXIMUM EXTENT PERMITTED BY LAW ALL OTHER CONFLICT OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     Section 7.4. Submission to Jurisdiction; Waiver of Jury Trial. Each of the
Parties hereto hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (b) consents that any such action or Proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or Proceeding in any such court or that such action or Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 7.6 of this Agreement;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) to the extent permitted by applicable law, each Party hereto
irrevocably waives all right of trial by jury in any action, Proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.
     Section 7.5. Headings and Cross-References. The various headings in this
Agreement are included for convenience only and will not affect the meaning or
interpretation of any provision of this Agreement.

20



--------------------------------------------------------------------------------



 



     Section 7.6. Notices. All communications and notices pursuant hereto to any
Party must be in writing or by fax and addressed or delivered to it at its
address as shown in Schedule I to the Sale Agreement or at such other address as
may be designated by it by notice to the other Parties and, if mailed or sent by
fax, will be deemed given upon receipt at the address or fax number for each
Party as set forth on Schedule I to the Sale Agreement.
     Section 7.7. Severability of Provisions. If any one or more of the
covenants, agreements, provisions, or terms of this Agreement will be for any
reason whatsoever held invalid, then such covenants, agreements, provisions, or
terms will be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and will in no way affect the validity or
enforceability of the other provisions of this Agreement.
     Section 7.8. Further Assurances. The Master Servicer agrees to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the Issuer more fully to effect
the purposes of this Agreement, including, without limitation, the execution of
any financing statements or continuation statements relating to the Receivables
for filing under the provisions of the UCC of any applicable jurisdiction.
     Section 7.9. Waivers. No failure or delay on the part of the Master
Servicer, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any Party hereto
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any Party hereto under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
     Section 7.10. Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     Section 7.11. Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto, the Noteholders and the
Residual Interestholders and their respective successors and permitted assigns
and the Owner Trustee shall be an express third party beneficiary hereof and may
enforce the provisions hereof as if it were a party hereto. Except as otherwise
provided in this Section, no other Person will have any right hereunder.
     Section 7.12. Nonpetition Covenant. Each Party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such Party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the

21



--------------------------------------------------------------------------------



 



appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any Party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
Parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.
     Section 7.13. Limitation of Liability. Notwithstanding anything contained
herein to the contrary, this Agreement has been executed and delivered by
Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee, and in no event shall it have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Owner Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Articles VI, VII and VIII of the Trust Agreement.
*      *      *      *      *

22



--------------------------------------------------------------------------------



 



     The Parties have caused this Master Servicing Agreement to be executed by
their respective duly authorized officers as of the date and year first above
written.

                  BANK OF AMERICA,         NATIONAL ASSOCIATION,              as
Master Servicer and Custodian    
 
           
 
  By:   /s/ Daniel Goodwin    
 
           
 
      Name: Daniel Goodwin    
 
      Title: Managing Director    
 
                BANC OF AMERICA SECURITIES         AUTO TRUST 2006-G1,        
as Issuer    
 
           
 
  By:   WILMINGTON TRUST COMPANY, not in its
individual capacity but solely
as Owner Trustee    

             
 
  By:   /s/ J. Christopher Murphy    
 
           
 
      Name: J. Christopher Murphy    
 
      Title: Financial Services Officer    

S-1



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
      By:   /s/ Melissa A. Rosal         Name:   Melissa A. Rosal       
Title:   Vice President     

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF MONTHLY SERVICING REPORT
Attached

 



--------------------------------------------------------------------------------



 



GMAC LLC
Whole Loan
Monthly Servicing Report
 

         
Collection Period
       
Distribution Date
       
Transaction Month
       

                 
I. ORIGINAL PORTFOLIO INFORMATION
                 
Original Portfolio
          $ .00  
Number of Contracts
            0  
Weighted Average Coupon
            0.00 %
Weighted Average Original Maturity (in months)
            0.00      
II. COLLECTIONS
                 
Interest:
               
Interest Collections
          $ 0.00  
Administrative Contracts or Warranty Contracts – Administrative Purchase
Payments and Warranty Payments Related to interest
            0.00  
 
             
Total
          $ 0.00    
Principal:
               
Principal Collections
          $ 0.00  
Administrative Receivables or Warranty Receivables – Administrative Purchase
Payments and Warranty Payments Related to Principal
            0.00  
Liquidation Proceeds from Receivables that became Liquidating Receivables during
Collection Period
            0.00  
 
             
Total
          $ 0.00    
Liquidation Proceeds (Recoveries) from Receivables that became Liquidating
Receivables during Prior Period
            0.00  
 
             
Total Collections
          $ 0.00    
Principal Adjustment
               
Principal Losses for Collection Period
            0.00  
 
             
Total Regular Principal Reduction
          $ 0.00    
III. SERVICING FEE, ADMINISTRATION AND OTHER FEES AND EXPENSES
                 
Servicing Fee Due
          $ 0.00  
Servicing Fee Paid
          $ 0.00  
 
             
Servicing Fee Shortfall
          $ 0.00        
IV. DISTRIBUTIONS
                 
Available Collections
          $ 0.00  
Servicing Fee Paid
          $ 0.00  
Daily Collections Remitted
          $ 0.00  
 
             
Net Distribution Owed to (Servicer) Purchaser
          $ 0.00        
V. PORTFOLIO INFORMATION
                 
 
  Beginning of Period   End of Period
 
       
Portfolio Contract Balance
  $ 0.00     $ 0.00  
Weighted Average Coupon (WAC)
    0.00 %     0.00 %
Weighted Average Maturity (WAM)
    0.00       0.00  
Remaining Number of Contracts
    0       0  
Accrued Interest
  $ 0.00     $ 0.00      
VI. NET LOSS AND DELINQUENCY ACCOUNT ACTIVITY
                 
Losses:
               
Total Losses for Collection Period
          $ 0.00  
Liquidation Proceeds from Receivables that become Liquidating Receivables during
Collection Period
          $ 0.00  
Liquidation Contracts (#)
            0  
Liquidation Proceeds (Recoveries) from Receivables that become Liquidating
Receivables during Prior Period
          $ 0.00  
Net Losses for Collection Period
          $ 0.00  
Cumulative Net Losses for all Periods
          $ 0.00    
Delinquent Contracts
  # of Contracts   Amount
 
     
31-60 Days Delinquent
    0     $ 0.00  
61-90 Days Delinquent
    0       0.00  
Over 90 Days Delinquent
    0       0.00  
 
           
Total
    0     $ 0.00      





--------------------------------------------------------------------------------



 



EXHIBIT B
SERVICING CRITERIA
RELEVANT SERVICING CRITERIA
The assessment of compliance to be delivered by the Receivables Servicer, the
Master Servicer and the Indenture Trustee shall address, at a minimum, the
criteria identified as below as “Applicable Servicing Criteria” with respect to
such party:
Where there are multiple checks for criteria the attesting party will identify
in their management assertion that they are attesting only to the portion of the
distribution chain they are responsible for in the related transaction
agreements.

                          Receivables   Master     Regulation AB       Servicer
  Servicer   Indenture Trustee Reference   Servicing Criteria   (GMAC)   (BANA)
  (US Bank)
 
  I. General Servicing Considerations            
 
               
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X   X   X
 
               
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X   X   X
 
               
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the Pool Assets are maintained.   N/A   N/A   N/A
 
               
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   N/A   N/A   N/A
 
               
 
  II. Cash Collection and Administration            
 
               
1122(d)(2)(i)
  Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X       X
 
               
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X       X
 
               
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   N/A  
N/A   N/A
 
               
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.           X
 
               
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes           X

B-1



--------------------------------------------------------------------------------



 



                          Receivables   Master     Regulation AB       Servicer
  Servicer   Indenture Trustee Reference   Servicing Criteria   (GMAC)   (BANA)
  (US Bank)
 
  of this criterion, “federally insured depository institution” with respect to
a foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.            
 
               
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   X    
  N/A
 
               
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.           X
 
               
 
  III. Investor Remittances and Reporting            
 
               
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid amount financed and number of Pool
Assets serviced by the Servicer.           X
 
               
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.           X
 
               
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.           X
 
               
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.           X
 
               
 
  IV. Pool Asset Administration            
 
               
1122(d)(4)(i)
  Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.   X        
 
               
1122(d)(4)(ii)
  Pool assets and related documents are safeguarded as required by the
transaction agreements   X        

B-2



--------------------------------------------------------------------------------



 



                          Receivables   Master     Regulation AB       Servicer
  Servicer   Indenture Trustee Reference   Servicing Criteria   (GMAC)   (BANA)
  (US Bank)
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   X        
 
               
1122(d)(4)(iv)
  Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.   X        
 
               
1122(d)(4)(v)
  The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid amount financed.   X        
 
               
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   X        
 
               
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   X        
 
               
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).   X        
 
               
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.   N/A   N/A   N/A
 
               
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.   X        
 
               
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for   X        

B-3



--------------------------------------------------------------------------------



 



                          Receivables   Master     Regulation AB       Servicer
  Servicer   Indenture Trustee Reference   Servicing Criteria   (GMAC)   (BANA)
  (US Bank)
 
  such payments, provided that such support has been received by the servicer at
least 30 calendar days prior to these dates, or such other number of days
specified in the transaction agreements.            
 
               
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   X        
 
               
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   X        
 
               
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   X        
 
               
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   N/A   N/A   N/A

B-4